Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest a method of making a pop-up card having a set of first and second slice-form elements in a grid pattern and having first and second tabs, securing the first tab to a first section of an interior side of the card, securing the second tab to a second section of the interior side of the card, and securing a first panel to the first section such that the first panel hides the first tab, and securing a second panel to the second section such that the second panel hides the second tab.
In the Advisory Action mailed February 25, 2021, the Examiner referred to Fig. 4F of Yeh to show the hidden tabs. The reference was to U.S. Pat. No 9,842,516, in which Fig. 4F does show a tab hidden by a panel. However, none of the priority documents cited by Yeh show that feature. Therefore, the earliest priority date of Yeh is September 30, 2016, the filing date of that application. The earliest date to which Applicant is entitled is Decmeber 16, 2015, the filing date of Application Number 14/971,625. Therefore, Yeh is not prior art to this Application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY C HOGE/Primary Examiner, Art Unit 3631